Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 28 November 1811
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My Dear Sister
Quincy Novbr 28th 1811

I hear that Cousin Abbe is to return tomorrow to Atkinson. I Send by her two pr Socks for George and John. mittins I have not yet got knit, nor Georges waistcoats done; I hope I Shall before he wants them. I know they are where every proper care will be paid to them. they will both want new Hats Soon—I thought they could be purchased in Haverhill as well as here, and that it would be better for them than to get them to carry on. I believe I had better Send John a suit of blue Nankeen. he could put them on occasionally if his others Should want mending, which I hope they will not very Soon. I think they Should have two prs of overalls to one coat
whatever they may have occasion for, you will be so good as to Supply and charge with their quarter Bills to mr T B A who will pay them. Tell the Cranchs that I will send any Letters for them to their Father free of postage if they inclose them here, under cover to the President.
I hope mr J Greenleaf will remain here with his Family—mr daniel Greenleaf will I believe be prevaild upon to administer upon the estate it is not a difficult one to Settle, no Landed property and very few debts there will be Something to divide amongst them. mr Judge Cranch in connection with mr Quincy will I believe make a purchase of the House & Land belonging to it, of virchilds H that are to be found.
I Should have been very glad to have Seen you here before winter, but the days are So Short, and the Chance of its being cold prevented my urging it, altho I think we Should have enjoyd the visit my Family is so much Smaller, and Stiller,  nine persons having left it within a fortnight. it consists now of only 14 Men. I Send you three Sermons. I had given away the most of mine before you wrote. we have not heard a word from the Col. or Mrs Adams Since they left us; tho they promissed to write from North Hampton, and Albany—Mrs. Smith gets on Slowly with her Arm She cannot use her hand to feed herself or dress. the Mussels were obliged to be laid so bare that it requires a long time for them to recover—
I was glad to hear by mrs Adams that mr Peabody had so far recoverd as to be able to ride to Haverhill She regreeted that She could not make you a visit.
By Captain Welch, in the Palafox I received Letters from Russia last Evening. he has had Such a long and tedious passage that I have Letters by other vessell, two months later. I rejoice for the Sake of the family that he has arrived Safe. they begin to be very unhappy about him. I have been writing Letters to Russia, but they are of So melancholy a nature, that I fear they will dread in future to See my hand writing—I inclose to you a Letter which I received this week from judge Cranch. it is so much in the temper, and Disposition of his Father, that I beheld the living picture of him—return it
I am Sorry to Say that Edward Norton has returned from his uncles at Hollis Town to be a burden to his Father, with his cloaths worn out, and tired of Farming. Nothing I fear will do for that youth, but Severe disscipline. what a trial to have such a child? I had Spoken for a pr of Shoes for both the Boys previous to their going away, but as they were not made, I believe it will be best to have them made with you, Such as you think proper for them. I know you will find a great additional care upon you, but hope when cousin Abbe gets home that She will releive you from Some of it. I had not time to run the heals of Johns Socks—I will thank you, if you will ask Abbe to do them— let me know if any thing is wanting. I hope George will learn to Eat like a Gentleman I fear you will think that, he received neither admonition, or advice—I Should judge hard if I did not know under what care he had been placed—George may be led, and drawn. I never found him obstinate. possitive I have,—that comes by inheritance—there are faults which lean to virtues Side—I hope he will be kept at School with more Steadiness than he has been he has powers which may be high wrought, and I wish he may be obliged to buckles to his Studies. John is Slow, but will do well by and by.
Let me know how they conduct. I am more anxious for them, than if their Parents were here—I wish you would be so good as to put them to write letters to their Father. he expects it of them, and I will send the Letters they have received which are unanswerd—the last of George’s you will see, is upon reading the Scriptures—I did not let him take it, for fear he would lose it: and as his Father enjoind upon him not to loose lose it, for that he designd more upon the Same Subject I wish you to preserve it for him—I Shall write to you as often as I can. I have many calls of Duty affection and Friendship which employ my pen.
affectionatly your Sister
Abigail Adams